Case 1:21-cr-20412-DLG Document 9 Entered on FLSD Docket 08/04/2021 Page 1 of KS
                                                                              4


                                                                                          Aug 4, 2021
                            UM TED STATES DISTRICT COURT
                            SO UTHERN DISTRICT OF FLORIDA
               21-20412-CR-GRAHAM/MCALILEY
                      C A SE N O .

                                     18U.S.C j875(c)
                                     18U.S.C j981(a)(1)(C)
 UNITED STATES OF AM ERICA
 V S.

 W ILLIAM JOH N H ARTNETT,
        D efendant.
                                      /
                                          IO IC TM EN T

        TheGrand Jury chargesthat:

                                         CO UN T I
                  Transm itting ThreatsThrough Interstate Com m unications
                                       (18U.S.C.j875(c))
        On oraboutApril6,2021,in M inm i-DadeCounty,in theSouthem DistrictofFloridw and

 elsewhere,the defendant,

                                W ILLIAM JOHN HARTNETT

 did knowingly and intentionally transm itin interstate com merce a comm unication eontaining a

 tlzreattoinjuretheperson orpersonsofanother,thatis,1tE.N.''and theGtM .P.P.O.A.,''with the
 purposeofissuing athreatand withtheknowledgethatthecom murlication would be viewed asa

 threat,in thathe stated in avoicem ail,in part,SGl-ley you and yotzrwholefucking fnm ily aregoing

 tofuckingdie,''inviolationofTitle 18,United StatesCode,Section 875(c).
                               FORR ITURE ALLEGATIONS

               The allegationsofthis Indictm entare hereby re-alleged and by this reference f'ully

 incop oratedherein forthepurposeofallegingforfeimretotheUnited StatesofAmericaofcertain
Case 1:21-cr-20412-DLG Document 9 Entered on FLSD Docket 08/04/2021 Page 2 of 4



     property in which thedefendr t,W ILLIAM JOH N HARTNETT,hasan interest.

            2.     Upon conviction of a violation of Title 18,United States Code, Section 875,as

     alleged in this lndictment,the defendantshallforfeitto the United SGtes any property, real or

     personal,which constitutes orisderived from proceedstraceable to a such offense,pursuantto

     Title18,UnitedStatesCode,Section981(a)(1)(C).
           A11pmsuanttoTitle18,UnitedStatesCode,Section981(a)(1)(C),andtheproceduresset
     forth in Title21,United StatesCode,Section 853,asincop oratedby Title28, United StatesCode,

     Sedion2461(c).



                                                      A TR UE BILL




 '




                                       #



     IlJ A N TON I N G N Z EZ
     .

     AC FNG > 1 D STA TES A TTORN EY




                              5

                                  fscîg
 H    EN P.0 9   E
 ASSISTANT UNITED STATES ATTORNEY
                                UM TED9STATESDI
      Case 1:21-cr-20412-DLG Document    EnteredSTRICT COIDocket
                                                 on FLSD  JIW    08/04/2021 Page 3 of 4
                               SOUTHERN DISTRICT OFFLORIDA

   UNITED STATESOFAM ERICA                             CASE NO.
   V.
    W ILLIAM JOHN HARTNETT,                            CERT HQCAT E OF TR IAL ATTOR NEY #
                                                       Superseding CaseInform ation:
                 Defendant.                  /
     CourtDivision:tselectOnel                         Newdefendantts) I--IYes U1 No
    1-
     /-1Miami (S KeyWest FRFTL                         Numberofnewdefendants
    N > B N FTP                                        Totalnumberofcounts
         1.Ihavecarefullyconsideredttleallegationsoftheindictment,thenumberofdefendants,thenumberofprobable
            witnessesand the legalcom plexitiesofthelndictm ent/lnform ation attached hereto.
         2. 1am aware thattheinform ation supplied on thisstatem entwillberelied upon by theJudgesofthisCourtin
            setting theircalendarsand scheduling crim inaltrialsunderthem andate oftheSpeedy TrialAct,
            Title22 U .S.C.Section 3161.
         3.Interpreter:(YesorNo) No
            Listlanguage and/ordialect
            Thiscase willtake 2 days forthepartiesto try.
            Pleasecheck appropriate category and type ofoffenselistedbelow:
               (Checkonlyone)                              (Checkonlyone)
          l 0to5days              nz                    Petty             N
          11 6to10days            (r7                   Minor             E)
          1II 11to20days          IU                    Misdemeanor       L
          IV 21to60days           n                     Felony            Lz
          V 61daysandover         n
         6.Hasthiscasepreviouslybeen filedinthisDistrictCourt? (YesorNo) No
            Ifyes:Judge                                CaseN o.
            (Attachcopyofdispositiveorder)
            Hasacomplaintbeenfiledinthismatter? (YesorNo) Yes
            Ifyes:M agistrateCase No. 21-M J-03229-Becerra
            Related m iscellaneousnum bers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustody asof
            Rule20 from theD istrictof
            lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Attorney'sOffk e priorto
            August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
         8. Doesthiscase originatefrom am atterpending in theNorthern Region oftheU.S.Attorney'sOffice priorto
            August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9. D oesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.A ttorney'sOfficepriorto
            October3,2019(M ag.JudgeJared Strauss)?(YesorNo) No




                                                                     HAYDEN P.O'BYRNE
                                                                     A ssistantU nited StatesAttorney
                                                                     FLA BarN o.          60024
*penalty Sheetts)attache                                                                                REV 3/19/21
Case 1:21-cr-20412-DLG Document 9 Entered on FLSD Docket 08/04/2021 Page 4 of 4




                          U N ITED STAT ES D ISTR IC T C O UR T
                          SO UTH ERN D ISTR ICT O F FL O W D A

                                    PEN AL TY SH EET

 D efendant'sN am e: W ILLIA M JO H N H ARTN ETT

 C aseN o:

 Count#:1

 T ransm itting Threats Through Interstate Com m unications

 Title 18,UnitedStatesCode,Section875(c)
 WM in-m ax.Penalties:5 yearsofimpzisonm ent                             '




 *Refers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
 specialassessm ents,paroleterm s,or forfeitures thatm ay be applicable.
